Separate opinion of
Mr. Justice Torres Rigual,
in which Mr. Justice Rigau concurs.
San Juan, Puerto Rico, February 2,1970
I agree fully with the opinion rendered by my Brother Mr. Justice Rigau, and, for that reason, I join my vote to his for the issuance of the writ. I am firmly convinced that *466the fundamental controversy in this petition boils down to the interpretation of a statute, a matter which traditionally and by constitutional provision is of the exclusive province of the Judicial Branch. Marbury v. Madison, 5 U.S. (1 Cranch) 137 (1803).
I believe it is significant that although our position to the effect that the Governor is bound to designate the members of the advisory groups on proposal of the Popular Democratic Party, does not prevail, nevertheless, six of the eight judges who participated in this case are of the opinion that the members of said advisory groups to be designated by the Governor should be persons “of the highest ability and prestige” and with “a public and acknowledged record as defenders” of the Commonwealth as the definitive solution of the political status of Puerto Rico.